Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-6, 8-15, 20 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Windmoller (2008/0138560) in view of Hannig (6505452).
Windmoller (figures 2a-2e) shows panels for forming a floor covering; wherein the panels comprise a substrate on the basis of soft PVC (par 10 lines 2-3) which is bendable and includes a plasticizer; wherein the panels are rectangular, either oblong or square, and thus comprise a first pair of opposite edges and a second pair of opposite edges; wherein one pair of opposite edges comprise coupling parts allowing to mutually couple a plurality of such panels to each other; wherein these coupling parts are formed by the soft PVC of said substrate; wherein these coupling parts form a first locking system, which effects a locking in the plane of the panels and perpendicularly to said edges, as well as form a second locking system, which effects a locking perpendicularly to the plane of the panels, the coupling parts include a tongue and a groove, and locking parts which in the coupled condition, the coupling parts prevent the drifting apart of the tongue and groove (the protrusion in the tongue into recessed portion of the groove prevents drifting part).
Windmoller does not disclose the second pair of edge having coupling parts, wherein said coupling parts are integrally made from the substrate by a mechanical cutting treatment, the step of cutting at least part of groove by means of a rotating cutting tool which is arranged inclined with respect to the plane of the panel.
Hannig discloses the use of a cutting tool with cutting at least part of groove by means of a rotating cutting tool which is arranged inclined with respect to the plane of the panel(figure 10; par 21, 28).
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Windmoller to show the second pair of edge having coupling parts in order to have a panel that is connectable on both pair of edges and having connecting parts on four sides is well known in the floor panel art, and having the rotating cutting tool at an angle forming a part of the groove would enable the easy precise formation of the shape of the groove as taught by Hannig.   
	Windmoller as modified shows all the claimed structural limitations.  The claimed method steps would have been the obvious method steps of forming panels for flooring with Windmoller’s modified structures.
	Per claim 2, Windmoller as modified shows all the claimed structural limitations.  The claimed method steps would have been the obvious method steps of forming panels for flooring with Windmoller’s modified structures.
	Per claims 3-4, Windmoller as modified further shows said coupling parts allow to couple two of such panels to each other by means of a downward movement of one panel in respect to the other; wherein the first locking system is formed at least of an upwardly directed lower hook- shaped portion which is situated at one of said two edges, as well as of a downwardly directed upper hook-shaped portion which is situated at the opposite edge; wherein the lower hook-shaped portion consists of a lip with an upwardly directed locking element, whereas the upper hook-shaped portion consists of a lip with a downwardly directed locking element(see figure 2b), wherein the distal end of the lower hook- shaped portion is free from locking parts effecting a locking perpendicularly to the plane of the panels (figure 2b).
Per claim 5, Windmoller further shows (par. 30, last 4 lines) at least one of said hook-shaped portions is bendable in respect to the plane of the respective panel, such that the pertaining locking element can perform a tilting movement, which facilitates coupling the panels.
Per claim 6, Windmoller as modified further shows the coupling parts are configured such that, when coupling two of such panels at the respective edges, the downwardly directed locking element must be brought through an opening between the upwardly directed locking element and a locking part of the second locking system and that the downwardly directed locking element and said opening are configured such that the downwardly directed locking element fits more smoothly through said opening when at least one of  said hook-shaped portions is bent, compared to the case when none of both hook-shaped portions is bent.
	Per claim 8, Windmoller further shows the second locking system comprises locking parts which are situated next to the proximal end of the lower hook-shaped portion and the distal end of the upper hook-shaped portion, respectively; and that at least one of said locking parts of the second locking system is made from soft PVC.
	Per claim 9, Windmoller further shows said coupling parts allow to couple two of such panels to each other by means of a turning movement (see figures 2b-2d).
	Per claim 10, Windmoller as modified further these coupling parts at both pairs of edges form a first locking system which effects a locking in the plane of the panels and perpendicular to the respective edges, as well as form a second locking system which effects a locking perpendicular to the plane of the panels; wherein the coupling parts at the first pair of opposite edges are configured such that two of such panels can be coupled to each other at these edges by means of a turning movement; and
wherein the coupling parts at the second pair of opposite edges are configured such that two of such floor panels can be coupled to each other by means of a downward movement of one panel in respect to the other.
	Per claim 11, Windmoller as modified further shows the coupling parts at the second pair of opposite edges are configured such that two of such floor panels can be coupled to each other by means of a downward movement of one panel in respect to the other, wherein the downward movement can be obtained as a result of the turning movement at the first pair of edges (figures 2b-2c).
Per claim 14, Windmoller as modified further shows the coupling parts at both pairs of edges are realized integrally from this substrate.
	Per claim 15, Windmoller as modified further shows the second locking system comprises locking parts which are situated next to the proximal end of the lower hook-shaped portion and the distal end of the upper hook-shaped portion, respectively; and that at least one of said locking parts of the second locking system is made from soft PVC.
	Per claims 12-13, Windmoller as modified shows all the claimed structural limitations.  The claimed method steps would have been the obvious method steps of forming panels for flooring with Windmoller’s modified structures.
Per claim 20, Windmoller further shows the substrate comprises fillers (par 28).


Claim 7 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Windmoller (2008/0138560) in view of Hannig (6505452) as applied to claim 3 above and further in view of Tonyan et al (2006/0144005).
Windmoller as modified shows all the claimed limitations except for a reinforcement layer (is present in said substrate, wherein the reinforcement layer extends in the plane of each panel; and that at least one of said lips is configured such that, seen in cross-section, it 1s at least over a certain portion free from said reinforcement layer; wherein the reinforcement layer is a net or fleece of glass fiber.
	Tonyan et al (par 44) discloses a reinforcement layer is present in said substrate, wherein the reinforcement layer extends in the plane of each panel; and that at least one of said lips is configured such that, seen in cross-section, it is at least over a certain portion free from said reinforcement layer; wherein the reinforcement layer is a net or fleece of glass fiber.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Windmoller’s modified structures to show a reinforcement layer is present in said substrate, wherein the reinforcement layer extends in the plane of each panel; and that at least one of said lips is configured such that, seen in cross-section, it is at least over a certain portion free from said reinforcement layer; wherein the reinforcement layer is a net or fleece of glass fiber as taught by Tonyan et al in order to reinforce the floor panel against shear load.  
Claims 16, 18, 19 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Windmoller (2008/0138560) in view of Hannig (6505452) as applied to claim 3 above and further in view of Tonyan et al (2006/0144005).
Windmoller as modified shows all the claimed limitations except for the thickness of the panels is between 3 and 10 mm, wherein the panels are less than 5 mm thick, the height of the groove at the middle between the distal end of the upper lip and the proximal end of the groove is at least 1.4 mm.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Windmoller’s modified structures to show the thickness of the panels is between 3 and 10 mm, wherein the panels are less than 5 mm thick, the height of the groove at the middle between the distal end of the upper lip and the proximal end of the groove is at least 1.4 mm since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing of the invention have the panels showing the claimed dimensions in order to satisfy a particular design requirement for the particular usage.   
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the inclusion of claim 17 into claim 1, Hannig shows the cutting/milling of groove with tool at angles.  Windmoller as modified shows allt he claimed structural limitations, including the claimed method steps.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different panel constructions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

9/8/2022